Filed 11/30/22 Saint-Victor v. Ralphs Grocery Co. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 OLIVIER SAINT-VICTOR,                                               B313716

          Plaintiff and Appellant,                                   (Los Angeles County
                                                                     Super. Ct. No. 19STCP04026)
          v.

 RALPHS GROCERY COMPANY,

          Defendant and Respondent.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Patricia Nieto, Judge. Affirmed.
      Olivier Saint-Victor, in pro. per., for Plaintiff and
Appellant.
      Stone  Dean, Gregory E. Stone, Suzanne R. Feffer and
Kori N. Macksoud, for Defendant and Respondent.

                          ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
      Plaintiff Olivier Saint-Victor sued Ralphs Grocery
Company (Ralphs) for intentional infliction of emotional distress
and harassment based on what he claimed were repeated
incidents of racial harassment over the course of many years.
The trial court granted summary judgment for Ralphs, finding
that plaintiff had not established through admissible evidence
that any actionable harassment occurred. We find no error, and
thus we will affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
I.    Background.
      Plaintiff filed this action against Ralphs in September
2019. The operative complaint alleges that plaintiff is an
African-American man who was regularly “insulted, harassed
and physically threatened” while shopping at Ralphs grocery
stores in Hollywood and West Hollywood. Specifically, “every
time [plaintiff] goes to the grocery store,” Ralphs employees say,
“You’re a n[****]r,” “You’re a poor n[****]r,” “You’re a dirty
n[****]r,” “You’re a Creole n[****]r” [and] “We don’t like Christ.”
The complaint alleges that these insults can be heard in “audio
and video recordings of the Ralph’s employees recorded by the
Plaintiff himself,” giving rise to claims for “violation of the
California Civil Harassment Tort and the Intentional Emotional
Distress Tort.”
II.   Ralphs’s motion for summary judgment; plaintiff’s
      opposition.
      Ralphs filed a motion for summary judgment in
December 2020. Ralphs asserted that notwithstanding plaintiff’s
claims that the alleged harassment was documented in audio and
video recordings, the recordings plaintiff provided during



                                 2
discovery did not evidence racial slurs of any kind. Instead,
Ralphs said, the recordings primarily showed plaintiff
clandestinely recording employees and customers “who appear to
be oblivious to Plaintiff and often do not even make eye contact
with him let alone make disparaging remarks as alleged.”
Ralphs thus urged it was entitled to summary judgment because
plaintiff had not offered any evidence to establish that the
reprehensible events he alleged had occurred.
       Plaintiff opposed the motion for summary judgment and
filed a motion to compel production of employee personnel files.
Plaintiff asserted that the recordings he had provided during
discovery and attached as exhibits to his opposition evidenced the
following incidents of harassment based on race and religion,
among others:
       ●     Ralphs employee George “step[ping] in front of
Plaintiff physical [sic] harassing, intentionally inflicting distress
on Plaintiff.”
       ●     A Ralphs employee saying “craplet.”
       ●     A Ralphs employee saying “poopoo Fuck n[****]r
I see you work.”
       ●     Ralphs employee “George” pointing and saying “Way
Up.”
       ●     A Ralphs employee “mak[ing] a harassing noise as
Plaintiff purchases a grocery item individually.”
       ●     Ralphs employees “mentioning murders that will
occur and have occurred.”
       ●     Multiple incidents of Ralphs employees “get[ting] in
front of Plaintiff” or “get[ting] in Plaintiff’s lane as Plaintiff is
shopping for groceries . . . physically interfering with Plaintiff’s
movement.”




                                  3
       ●      Ralphs employee “Eugenia” “throwing Plaintiff’s
groceries.”
       ●      Ralphs employees using racist epithets.
       ●      Ralphs employees saying “f Christ.”
       ●      Ralphs employees “constantly mak[ing] slavery
gestures.”
       ●      Ralphs employees calling people of color “poopoo shit
n[***]let, poopoo n[****]r, crap n[****]r, crap skin, shit nig [and]
shit n[***]let.”
       ●      An advertisement in a Ralphs store depicting “an
African-American child surrounded by bugs.”
       Plaintiff asserted that these recordings “clearly depict
Ralph’s Grocery Company employees’ [sic] intentionally
harassing, distressing Plaintiff inside Ralph’s.” Plaintiff
therefore urged the court to deny Ralphs’s motion for summary
judgment. Separately, he urged that Ralphs should be ordered to
produce employee personnel files, which he believed would
demonstrate patterns or customs of racist conduct.
       Plaintiff submitted his own declaration in opposition to
summary judgment. The declaration purported to authenticate
audio and video recordings plaintiff said demonstrated Ralphs
employees engaging in various civil rights violations, including
“intentionally distressing Plaintiff,” “clearly making threats and
harassment,” and “knowing Plaintiff’s whereabouts inside the
store.” The declaration also purported to authenticate a
photograph of an “African American child surrounded by bugs
while in a diaper.”
       Ralphs filed various objections to plaintiff’s declaration and
the attached exhibits. Specifically, Ralphs objected to
(1) plaintiff’s audio and video recordings (exhibits A and B to




                                  4
plaintiff’s declaration) on the grounds that they were hearsay,
lacked foundation, and were inadequately authenticated; (2) the
image of the diapered child (exhibit C to plaintiff’s declaration),
on the grounds that it was hearsay, lacked foundation, and was
misleading and argumentative; and (3) plaintiff’s
characterizations of the contents of the recordings and
advertisement, on the grounds that they were hearsay, lacked
foundation, were speculative, and violated the best evidence rule.
        Ralphs also opposed plaintiff’s motion to compel.
Procedurally, it urged that the motion was premature because
the parties had not participated in an informal discovery
conference as required by the trial court’s standing order. On the
merits, it noted that plaintiff had sought production of the
personnel files of 16 Ralphs employees, to include “application[s]
for leave of absence, and vacation, notices of wage garnishments,
education and training notices records, performance appraisals,
reviews, attendance reports, warnings, discipline, and or
termination notices, notices of layoffs.” Ralphs asserted that the
personnel files had no relevance to whether any of the employees
engaged in the conduct alleged in the complaint, nor were the
files likely to lead to the discovery of admissible evidence.
Further, plaintiff had not, and could not, establish a legitimate
need for the personnel files sufficient to outweigh the employees’
privacy interests.
III.   Trial court’s order granting summary judgment.
      After a hearing, the trial court issued an order concluding
that Ralphs had met its initial summary judgment burden to
show that plaintiff’s claims lacked merit, shifting the burden to
plaintiff to demonstrate triable issues of material fact. For the
following reasons, it concluded that plaintiff failed to do so.



                                 5
       First, although plaintiff purported to plead a claim for civil
harassment, the court found the legal basis for that claim was
unclear. It thus limited its analysis to plaintiff’s claim for
intentional infliction of emotional distress.
       Second, plaintiff’s intentional infliction of emotional
distress claim required him to establish that Ralphs engaged in
“outrageous” conduct––that is, conduct that is “so extreme as to
exceed all bounds of that usually tolerated in a civilized
community.” In support of his claim, plaintiff proffered video and
audio recordings and the photograph of an allegedly offensive
advertisement. The court found that plaintiff failed to properly
authenticate or lay a foundation for those recordings and
photograph, and thus it sustained all of Ralphs’s evidentiary
objections. In any event, the court found that even were it to
consider plaintiff’s evidence, the recordings “do not even show
any mildly offensive conduct, let alone the reprehensible conduct
alleged.” Instead, the recordings “simply show normal grocery
store activity. Plaintiff occasionally talks or asks questions to
apparent Ralphs employees, such as where certain items are, and
[from] where products are sourced. The conversations are not out
of ordinary of typical grocery store conversations and have no
extreme or outrageous conduct. The videos do not depict anyone
obstructing Plaintiff in any manner. Most of the people do not
even turn to look at Plaintiff.” As to the photograph, the court
said it “depicts an advertisement without wording or any
reference to any[thing] remotely racial or derogatory
whatsoever.” In short, the court said, no reasonable person could
conclude that the conduct depicted in the recordings or the
advertisement rose to the level “of mild annoyance, let alone
outrageous conduct.”




                                 6
       Finally, the court rejected plaintiff’s claim that there was
outstanding discovery that justified a continuance of the
summary judgment hearing. The court explained: “Plaintiff
sought from [Ralphs] the names and personnel files of the
employee[s] who allegedly harassed Plaintiff. . . . Plaintiff does
not explain how the names and personnel files of the employees
would help his opposition. As discussed . . . , Defendant
demonstrates that Plaintiff has no evidence of the [alleged]
harassing conduct. Plaintiff has not explained how the employee
files could ever tend to show that an employee engaged in
harassing conduct against Plaintiff.”
       The court concluded: “If Plaintiff c[ould] direct the Court to
a single instance of even annoying conduct [in] the record, the
Court would be inclined to deny the motion. However, Plaintiff
has not.” It therefore granted Ralphs’s motion.
       The court entered judgment for Ralphs on April 17, 2022.
Plaintiff timely appealed.
                          DISCUSSION
I.    Standard of review.
       A motion for summary judgment is properly granted if
“there is no triable issue as to any material fact and . . . the
moving party is entitled to a judgment as a matter of law.”
(Code Civ. Proc., § 437c, subd. (c).) A moving defendant
establishes that it is entitled to judgment as a matter of law by
demonstrating that the action has no merit—that is, that one or
more elements of a cause of action cannot be established or there
is a complete defense to that cause of action. (Ibid.) Once the
defendant has met that burden, the burden shifts to the plaintiff




                                 7
to show that a triable issue of one or more material facts exists as
to that cause of action. (Id., subd. (o)(2).)
       We review a grant of summary judgment de novo, without
deferring to the trial court’s decision. (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 860.) Nonetheless,
“ ‘[p]erhaps the most fundamental rule of appellate law is that
the judgment challenged on appeal is presumed correct, and it is
the appellant’s burden to affirmatively demonstrate error.’
[Citation.] ‘ “We must indulge in every presumption to uphold a
judgment, and it is defendant’s burden on appeal to affirmatively
demonstrate error—it will not be presumed.” ’ ” (People v.
Sullivan (2007) 151 Cal.App.4th 524, 549; see People v. Chubbuck
(2019) 43 Cal.App.5th 1, 12.) Thus, although we independently
consider whether summary judgment was properly granted, “ ‘ “it
is the appellant’s responsibility to affirmatively demonstrate
error,” ’ and ‘review is limited to issues adequately raised and
supported in the appellant’s brief.’ (Christoff v. Union Pacific
Railroad Co. (2005) 134 Cal.App.4th 118, 125–126.)” (Vasquez v.
Department of Pesticide Regulation (2021) 68 Cal.App.5th 672,
685; see also Meridian Financial Services, Inc. v. Phan (2021)
67 Cal.App.5th 657, 708 [burden is on appellant to demonstrate
error, even on de novo review].)
       We review the trial court’s rulings regarding the
admissibility of evidence for an abuse of discretion. (People v.
Mataele (2022) 13 Cal.5th 372, 413–414.) Under this standard,
“[a] trial court’s decision to admit or exclude evidence ‘ “ ‘will not
be disturbed unless there is a showing that the trial court acted
in an arbitrary, capricious, or absurd manner resulting in a
miscarriage of justice.’ ” ’ [Citations.] ‘This standard of review
affords considerable deference to the trial court provided that the




                                  8
court acted in accordance with the governing rules of law. We
presume that the court properly applied the law and acted within
its discretion unless the appellant affirmatively shows otherwise.’
[Citation.]” (Ibid.)
II.   Plaintiff has failed to demonstrate that the trial
      court erred in granting Ralphs’s motion for summary
      judgment.
      A.    Intentional infliction of emotional distress
            claim.
       The elements of a cause of action for intentional infliction
of emotional distress are (1) extreme and outrageous conduct by
the defendant with the intention of causing, or reckless disregard
of the probability of causing, emotional distress; (2) the plaintiff
has suffered severe or extreme emotional distress; and (3) the
defendant’s outrageous conduct was the actual and proximate
cause of the emotional distress. (Hughes v. Pair (2009)
46 Cal.4th 1035, 1050 (Hughes); Jackson v. Mayweather (2017)
10 Cal.App.5th 1240, 1265 (Jackson).) “A defendant’s conduct is
‘outrageous’ when it is so ‘ “ ‘extreme as to exceed all bounds of
that usually tolerated in a civilized community.’ ” ’ [Citation.]
And the defendant’s conduct must be ‘ “ ‘intended to inflict injury
or engaged in with the realization that injury will result.’ ” ’ ”
(Hughes, at pp. 1050–1051.)
       “Liability for intentional infliction of emotional distress
‘ “does not extend to mere insults, indignities, threats,
annoyances, petty oppressions, or other trivialities.” [Citation.]’
[Citations] . . . . [¶] With respect to the requirement that a
plaintiff show severe emotional distress, [the Supreme Court] has
set a high bar. ‘Severe emotional distress means “ ‘emotional




                                 9
distress of such substantial quality or enduring quality that no
reasonable [person] in civilized society should be expected to
endure it.’ ” ’ ” (Hughes, supra, 46 Cal.4th at p. 1051.) It is for
the court to determine in the first instance whether the
defendant’s conduct may reasonably be regarded as so extreme
and outrageous as to permit recovery. (Jackson, supra,
10 Cal.App.5th at p. 1265; Chang v. Lederman (2009)
172 Cal.App.4th 67, 87; Fowler v. Varian Associates, Inc. (1987)
196 Cal.App.3d 34, 44.)
       Although the conduct plaintiff alleged in his complaint
undoubtedly stated a claim for intentional infliction of emotional
distress, plaintiff’s evidence––namely the audio and video
recordings and allegedly racist image––falls well short of what is
required to survive summary judgment:
       Alleged racially offensive image. The photograph plaintiff
submitted in opposition to the motion for summary judgment
depicts a large sign suspended from the ceiling of a grocery store.
The sign shows a cartoon image of a small child sitting in a
highchair. Surrounding the child is a cat and several
bumblebees, and the words, “FRESH FOR MILK LOVERS––
FRESH FOR EVERYONE.” Like the trial court, we conclude
that as a matter of law, this advertisement is neither extreme nor
outrageous.
       Audio and video recordings: As a preliminary matter, we
find the trial court did not err by sustaining Ralphs’s objections
to plaintiff’s audio and video recording on the grounds that they
were not properly authenticated. “To be admissible in evidence,
an audio or video recording must be authenticated. (Evid. Code,
§ 250 [defining ‘Writing’ to include recording], 1401 [requiring
authentication of ‘writings’]; People v. Rich (1988) 45 Cal.3d 1036,




                                10
1086, fn. 12; People v. Patton (1976) 63 Cal.App.3d 211, 220.)”
(People v. Mayfield (1997) 14 Cal.4th 668, 747, abrogated on other
grounds in People v. Scott (2015) 61 Cal.4th 363, 390, fn. 2.)
“To establish authenticity, the party introducing the writing
must introduce ‘evidence sufficient to sustain a finding that it is
the writing that the proponent of the evidence claims it is’ or
establish ‘such facts by any other means provided by law.’
(Evid. Code, § 1400.)” (J&A Mash & Barrel, LLC v. Superior
Court of Fresno County (2022) 74 Cal.App.5th 1, 19.) In other
words, the offering party must introduce evidence “sufficient to
find that the writing is as claimed.” (Ibid.)
       Here, plaintiff stated in his declaration that exhibits A and
B were “original video and audio recordings of Ralph’s civil rights
violations including 100 plus videos and recording on 5 DVD-R
discs.” However, he did not state under penalty of perjury where
or when the videos were taken, by whom they were taken, or that
they had not been altered. The trial court therefore did not abuse
its discretion by concluding that the recordings had not been
properly authenticated. (See, e.g., People v. Melendez (2016)
2 Cal.5th 1, 22–23 [trial court did not err by excluding piece of
paper containing song lyrics where no evidence was presented
regarding who had written them]; Jones v. City of Los Angeles
(1993) 20 Cal.App.4th 436, 440, fn. 5 [foundation for video
evidence must be laid “ ‘by someone having personal knowledge of
the filmed object, that the film is an accurate portrayal of what it
purports to show’ ”].)
       Further, even had the recordings been properly
authenticated, they would not create triable issues of material
fact as to plaintiff’s intentional infliction of emotional distress
claim. According to the trial court, the recordings plaintiff




                                11
proffered “simply show normal grocery store activity”: Plaintiff
“occasionally talks or asks questions to apparent Ralphs
employees, such as where certain items are, and [from] where
products are sourced,” and no one obstructs plaintiff in any
manner. Unquestionably, the conduct described by the trial court
does not constitute extreme and outrageous conduct as a matter
of law.
       Plaintiff urges that the trial court erred in granting
summary judgment because his audio and video recordings
evidenced Ralphs’s employees “making harassing comments” and
“physically interfering with Plaintiff’s movement.” Thus, plaintiff
says, the trial court’s characterization of the recording is
“contrary to the truth.” We cannot review plaintiff’s contentions
regarding the contents of the recordings, however, because they
are not part of the appellate record. Although plaintiff
designated five CDs containing the recordings for inclusion in the
clerk’s transcript, the superior court advised plaintiff on March
25, 2022 and July 6, 2022 that it did not have the CDs and thus
could not include them in the appellate record. The superior
court further advised plaintiff: “If you are in possession of the
requested exhibits you may lodge them with the [Court of
Appeal].” ~(ACCMS)~ Plaintiff has never lodged the CDs with
this court, and thus we cannot review them.
       A judgment or order is presumed correct and error must be
affirmatively shown, which means the appellant has a duty to
provide an adequate record to the reviewing court to establish
error. (Hotels Nevada, LLC v. L.A. Pacific Center, Inc. (2012)
203 Cal.App.4th 336, 348.) If something important is missing
from the record, the appellant must augment or correct it. (See
Cal. Rules of Court, rule 8.155.) When the record is inadequate




                                12
to permit appellate review, the reviewing court must resolve the
issue against the appellant. (Gee v. American Realty &
Construction, Inc. (2002) 99 Cal.App.4th 1412, 1416.) We
therefore must presume that the trial court correctly described
the contents of the recordings.
      For all the foregoing reasons, the trial court properly
concluded that plaintiff failed to establish triable issues of
material fact as to his cause of action for intentional infliction of
emotional distress. It therefore did not err by granting summary
adjudication of that claim.
      B.    Civil harassment claim.
       In addition to the claim for intentional infliction of
emotional distress, plaintiff also asserted a claim for civil
harassment. Although the statutory basis for his claim is not
entirely clear from the complaint, we presume that plaintiff
intended to state a claim for a violation of the Unruh Civil Rights
Act, Civil Code section 51, which prohibits intentional
discrimination in access to public accommodations. (Civ. Code,
§ 51, subd. (b) [all persons entitled to “the full and equal
accommodations, advantages, facilities, privileges, or services in
all business establishments of every kind whatsoever.”]; Smith v.
BP Lubricants USA Inc. (2021) 64 Cal.App.5th 138, 149–154
[racial harassment is actionable under the Unruh Civil Rights
Act].)
       Plaintiff’s harassment claim is based on the same alleged
facts as his intentional infliction of emotional distress claim. As
discussed above, plaintiff failed to introduce any evidence
creating a triable issue of material fact that he was harassed by
Ralphs employees on account of race or religion. Accordingly, the




                                 13
trial court properly granted summary adjudication of plaintiff’s
harassment claim.
III.   The trial court did not abuse its discretion by
       denying plaintiff’s request to order Ralphs to
       produce employee personnel files.
       Plaintiff asserts the trial court erred in denying his request
for an order compelling Ralphs to produce employee personnel
files. According to plaintiff, these files were relevant because
they would have provided character evidence that would have
tended to support his claims that Ralphs employees racially
harassed him.
       We review the trial court’s grant or denial of a motion to
compel discovery for an abuse of discretion. (Williams v. Superior
Court (2017) 3 Cal.5th 531, 540.) “The statutory scheme vests
trial courts with ‘ “wide discretion” ’ to allow or prohibit
discovery. [Citation.] A circumspect approach to appellate
review of discovery orders ensures an appropriate degree of trial
court latitude in the exercise of that discretion.” (Ibid.)
       Plaintiff has not demonstrated that the trial court abused
its discretion by denying his motion to compel production of
Ralphs employees’ personnel files. Pursuant to Code of Civil
Procedure section 2017.010, unless otherwise limited by order of
the court in accordance with this title, any party may obtain
discovery regarding nonprivileged matters that are relevant to
the subject matter of the pending action and either admissible or
reasonably calculated to lead to the discovery of admissible
evidence. Employees have protected privacy rights in the
contents of their personnel files (e.g., Riverside County Sheriff’s
Dept. v. Stiglitz (2014) 60 Cal.4th 624, 643), and thus when a
party seeks to compel disclosure of third-party personnel records,



                                 14
the privacy rights of the third parties must be protected by
balancing them against the party’s right to relevant discovery
(Sehlmeyer v. Department of General Services (1993)
17 Cal.App.4th 1072, 1078).
       Here, as we have discussed, plaintiff provided no evidence
that any Ralphs employee harassed plaintiff on the basis of race
or religion. Accordingly, evidence that these same employees
racially harassed other Ralphs customers, even were it to exist,
would be wholly irrelevant to this action. The trial court
therefore did not abuse its discretion by denying plaintiff’s
motion to compel.
                           DISPOSITION
         The judgment is affirmed. Ralphs is awarded its appellate
costs.
    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                           EDMON, P. J.



We concur:




         EGERTON, J.            RICHARDSON (ANNE K.), J.*


*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  15